ON APPLICATION FOR REHEARING.
FRICK, C. J.
Counsel for appellant have filed a petition for a rehearing, in which they contend that we have placed a wrong construction upon the statute which regulates the speed, management, and control of automobiles while in use upon the highways of this state. In this connection, it is contended' that we have, in effect, held that a violation 4 of a positive provision of the statute by the owner of an automobile while using it does not constitute negligence for which he might be held liable. It is asserted that, notwithstanding the provision of the statute, if a horse or other draft animal which is being led or driven on the highway “shall appear to be frightened . . . the person operating the motor vehicle shall immediately stop,” we have held that his failure to do so does not constitute negligence. We did not intend to so hold; nor do we think that our language is susceptible of such a construction.
We agree with counsel that, where a statute either directs or prohibits an act upon the part of a person, a failure to comply with the statute ordinarily constitutes negligence. In referring to this subject in the case of Smith v. Mine & Smelter Supply Co., 32 Utah, at page 30, 88 Pac., page 686, we said:
“As to whether a violation of a law or ordinance constitutes negligence per se depends in a large measure upon the nature of the law or ordinance. When a standard of duty or care is fixed by law or ordinance, and such law or ordinance has reference to the safety of life, limb, or property, then, as a matter of necessity, a violation of such law or ordinance constitutes negligence.”
The trial court in the case at bar, in referring to the duty of respondent to stop his automobile, charged the jury as follows: “And said team appearing to be frightened, as ad-*397matted by the answer, it was the duty of said defendant to immediately stop said automobile and to remain stationary such a reasonable length of time as would be necessary to allow the team to pass.” This charge, so far as it relates to stopping and to remaining standing, is in the exact language of the statute. In this connection, the court, in effect, further charged the jury that if respondent failed to comply with the duty thus imposed' upon him, and that in consequence of such failure the accident occurred, the verdict of the jury should be for the appellant. The trial court thus charged the law just as counsel contend it is; and we certainly did not hold that the law in this regard was not correctly stated by the-court. Indeed, there was absolutely no contention with regard to the correctness of the court’s charge upon this question. The contention of counsel in their original brief was that the court gave contradictory or conflicting instructions, and we held that, in our judgment, when the instructions were considered as a whole, the jury could not have been misled; and hence the appellant was not prejudiced.
By what we said in the opinion with regard to certain provisions of the statute, we did not mean to be understood as holding that, where the statute positively directs an act or prohibits it, a violation of such a provision would not constitute negligence. In making the statement in the original opinion, we referred only to such portions of the statute as require certain acts or conduct to be “reasonable,” or which otherwise qualified the acts or conduct referred to under the circumstances prevailing. We made specific reference to such portions of the statute immediately following the clause that counsel have quoted from the opinion. We have deemed it best to say a few words, however, to avoid a misunderstanding of the real scope of the opinion.
There is no reason, however, why a- rehearing should' be granted in this ease, and the petition is therefore denied.
McOABTY and STBAUP, TJ., concur.